DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 8 line 30 recites “until to moment”, but should read “until the moment”.
Appropriate correction is required.
Claim Objections
The claims are replete with objection. Some non-limiting examples include the following informalities:  
Claim 8 lines 2-3 recites the limitation “to be connected with one of the two ends to a supporting structure”. This is improper grammar, and should be amended to “one of the two ends to be connected with a supporting structure”.
Claim 8 line 7 recites the limitation “said first element”. For consistency the examiner recommends amending this to “said first longitudinally extended element”.
Claim 8 lines 10 and 15 recite “said fulcrum”. For consistency the examine recommends amending these to “said rotation fulcrum”. 
Claim 10 line 4 recites the limitation “at the opposite end”, but is not found to be a clarity issues and is interpreted as “at an opposite end”. 
Claim 11 lines 3-4 recites the limitation “to be connected with one of the two ends to a supporting structure”. This is improper grammar, and should be amended to “one of the two ends to be connected with a supporting structure”.
Claim 11 line 8 recites the limitation “said first element”. For consistency the examiner recommends amending this to “said first longitudinally extended element”.
Claim 11 line 10 and  claim 12 line 2 recite “said fulcrum”. For consistency the examiner recommends amending these to “said rotation fulcrum”.
Claim 11 line 26 recites the limitation “the sliding”, but is not found to be a clarity issues and is interpreted as “a sliding”.
Claim 11 line 28 recites the limitation “the end”, but is not found to be a clarity issues and is interpreted as “an end”.
Claim 13 recites the limitation “said plate” on line 4, but is not found to be a clarity issues and is interpreted as “a plate”.
The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those presented above. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitations invoking 112(f) are:
“elastic tensioning means” in claims 8 and 11, but not in 10, as claim 10 adds structure.
“traction means” in claim 10, but not in 11, as claim 11 adds structure.
“means for maintain tension” in claim 10, but not 11, as claim 11 adds structure.
“coupling means” in claim 13, but not “coupling means” in claim 14, as claim 14 adds structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 8 recites the limitation “said rotation fulcrum is not arranged at the end of the first longitudinally extended element” on lines 16-17. First it is unclear which of the “ends” the applicant is refering as two ends are introduced on line 2 of the claim. Second this is unclear what is required by the claim as “at” can be defined as “in or near the area occupied by” (see definition below from thefreedictionary.com), and the rotation fulcrum does indeed appear to be “at” one of the ends of the first longitudinally extended element, per figure 5. In order to encourage compact prosecution, the examiner is interpreting this as requiring the fulcrum to be laterally offset from the longitudinal axis of the first longitudinally extended element as is depicted in fig. 5 for example. The examiner believes this is what the applicant intends, due to the claim amendments and arguments dated 06/30/2022. 
	
    PNG
    media_image1.png
    92
    431
    media_image1.png
    Greyscale

Claim 11 recites the limitation “at the opposite end” on line 14. There is insufficient antecedent basis for this element in the claim.
Claim 11 recites “the latter” which provides a lack of proper antecedent basis.
	Claim 14 recites the limitation “said at least one second transverse hole” on lines 2-3. There is insufficient antecedent basis for this element in the claim. 
	The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues to those presented above. The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guillen (EP 3073024A1) in view of Schane (US 1759715).
Regarding claim 8, as best understood Guillen teaches an articulated arm (fig. 1) for outdoor awnings comprising:
a first longitudinally extended element (2) having two ends (fig. 1), to be connected with one of the two ends to a supporting structure and provided with elastic tensioning means (as shown in fig. 2) which are accommodated at least partially inside the first longitudinally extended element (as shown in fig. 3),
a second longitudinally extended element (3), to be connected rotatably on one side of said first longitudinally extended element (as shown in fig. 1), with a rotation fulcrum (15 in fig. 1) in a region comprised between the two ends of said first element (as shown in fig. 1), and
an elongated flexible element (10) adapted to connect said elastic tensioning means (as shown in fig. 2) to said second longitudinally extended element (3), surrounding at least partially a region in which said fulcrum is located (this is inherently taught, else the arm could not function as described), 
wherein said first longitudinally extended element (2) comprises a first end portion (5) for connection to a supporting structure, a longitudinally extended profiled element (fig. 3, 2) inside which said elastic tensioning means (as shown in fig. 3, elements 7, and 9-10) is at least partially accommodated, and a second end portion (in fig. 3), which is for connection to said second longitudinally extended element and on which said fulcrum is present (see fig. 1).
As best understood, and in view of the 112b rejection above, it does not appear that Guillen teaches that said rotation fulcrum is not arranged at the end of the first longitudinally extended element but instead laterally along said second end portion.
	Schane teaches an articulated arm for outdoor awnings (figs. 1-2) with a rotation fulcrum (24) that is not arranged at the end (see 112b rejection above) of the first longitudinally extended element (5) but instead laterally (fig. 2) along said second end portion (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guillen with the teachings of Schane so that the rotation fulcrum is not arranged at the end of the first longitudinally extended element but instead laterally along said second end portion as required by the claim. This alteration provides the predictable and expected results of an equivalent means of connecting the first and second longitudinally extended elements in a way that allows a greater angle of operation due to the fulcrum allowing them to pivot more without interfering with each other.
	Regarding claim 10, modified Guillen teaches that said elastic tensioning means (as shown in fig. 3, elements 7, and 9-10) comprises:
a mechanical return device (7) to be connected at one end to said first end portion (5) and at the opposite end to traction means (rear hole of 9) in order to subject said mechanical return device to traction,
means for maintaining tension (hook part of 9) during an assembly of said first longitudinally extended element with said second longitudinally extended element.
Regarding claim 13, Guillen teaches that said elongated flexible element (10) has, at one end, a cylinder (11) to be arranged and locked in an adapted receptacle provided in an end portion of said second longitudinally extended element (3), and, at an opposite end, coupling means (7) configured to couple to said plate element.
Regarding claim 14, Guillen teaches that said coupling means (7) comprises a hook (hook portion of 9) which is adapted to be locked in said at least one second transverse hole (where hook connects).
Allowable Subject Matter
Claims 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that the limitation “wherein said first longitudinally extended element comprises a first end portion for connection to a supporting structure, a longitudinally extended profiled element inside which said elastic tensioning means is at least partially accommodated, and a second end portion, which is for connection to said second longitudinally extended element and on which said fulcrum is present, wherein said rotation fulcrum is not arranged at the end of the first longitudinally extended element but instead laterally along said second end portion" “are neither taught nor disclosed by Guillen.”
	The examiner notes that the combination above using Schane teaches all the limitations as claimed, and directs attention to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634